Citation Nr: 1403156	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  07-19 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee (previously diagnosed as internal derangement with limitation of motion). 

2. Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee (previously diagnosed as internal derangement with limitation of motion).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1994 to August 1997.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Order, the Court endorsed an August 2013 joint motion for remand (JMR), vacated the February 2013 Board decision that denied the appeal, and remanded the matter for compliance with the instructions in the JMR.

In February 2013, this matter came on appeal before the Board from a January 2006 rating decision of the RO in Houston, Texas.  In October 2009, the Veteran testified at a videoconference hearing.  The Board remanded the appeal in March 2010 and March 2012 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The August 2013 JMR found that the Board had not ensured compliance with the instructions of the March 2012 Board remand of these claims.  The Board instructed that a VA medical examiner provide an examination and opinions to identify all manifestations of the service-connected right and left knee disabilities.  To the extent possible, the examiner was to distinguish symptoms and impairment attributable to the Veteran's service-connected right and left knee disabilities (degenerative joint disease, previously diagnosed as internal derangement with limitation of motion) from those attributable to any other diagnosed knee disorders.  In addition, the examiner was requested to specifically comment on the January 2008 MRI findings and the diagnoses of right chronic medial meniscus tear and chondromalacia of the patella and specifically determine whether the MRI findings and subsequent diagnoses are part of the Veteran's service-connected disabilities.  The Veteran was seen for an April 2012 VA examination.  The examiner did not provide the requested opinions.  The Board remands to obtain those opinions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be returned to the examiner who provided the April 2012 VA examination.  If that examiner is not available, the claims file should be provided to another VA examiner to provide the requested opinions.  The examiner must provide the following opinions:

a.  Are the January 2008 MRI findings and the diagnoses of right chronic medial meniscus tear and chondromalacia of the patella are at least as likely as not part of the Veteran's service-connected disabilities?

b.  If not, are the symptoms and impairment attributable of the Veteran's service-connected right and left knee disabilities (degenerative joint disease, previously diagnosed as internal derangement with limitation of motion) distinguishable from the symptoms and impairment attributable to any other diagnosed knee disorders to include medial meniscus tear and chondromalacia of the patella?

If it is not possible to separate the effects of a nonservice-connected condition from the Veteran's service-connected right and left knee disabilities, the examiner should so state. 

The claims file must be made available to and reviewed by the examiner in conjunction with the opinion.  If an examination is required to answer these questions, one should be scheduled.  All opinions expressed must be supported by a complete rationale.  If the examiner is unable to provide the requested opinion without resorting to speculation, it should be so stated and he/she must discuss why an opinion is not possible.

2.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


